MEMORANDUM OPINION
BRETT, Judge.
This is an appeal from an order revoking a suspended sentence. 22 O.S.Supp. 1970, § 991b.
On December 14, 1966, judgment and sentence was imposed sentencing Plaintiff in Error, hereinafter referred to as defendant, to five (5) years imprisonment for the crime of burglary in the second degree in the District Court of Oklahoma County, Oklahoma, Case No. 32400. The sentence was suspended and defendant remained at liberty on probation.
Subsequently, on October 30, 1969, defendant was convicted of second degree burglary, after former conviction of a felony, in the District Court of Oklahoma County, Case No. CRF-69-1332 judgment and said conviction was affirmed on appeal as our Case No. A-l 5,655.
On January 21, 1970, a hearing was held in the District Court on the application of the State to revoke the suspended sentence for the reason that defendant had violated the terms of the suspended sentence by committing a subsequent crime as evidenced by his conviction on October 30, 1969, in District Court Case No. CRF-69-1332. We have reviewed the hearing and evidence in support of revocation, and find that it is competent and the record free of error. Accordingly, the order revoking the suspended sentence on January 21, 1970, in Oklahoma County District Court No. 32,400 is hereby affirmed.
BUSSEY, P. J., concurs.